Citation Nr: 1424274	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1978 to April 1983.

This matter arises from a July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision the RO denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) and, by Court Order in January 2014, the Court granted a joint motion to remand, thus vacating the October 2012 decision and remanding the matter back to the Board.  The matter is thus once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appeals Management Center notified the Veteran in writing in June 2011 that he was being scheduled for a VA examination in connection with his claim of entitlement to service connection for an acquired psychiatric disorder.  He was also informed that he would be notified by the nearest VA medical facility of the date, time and place of examination.  This examination was being scheduled pursuant to a June 2011 Board remand directive.  

Records show that the Veteran did not report to a VA examination as scheduled in June 2011.  However, the claims file does not include a copy of the letter notifying him of the scheduled examination.  It was on this basis that the parties filed a joint motion for remand in January 2013.  That is, the parties requested a remand in order for the Board to provide an adequate statement of reasons or bases as to whether the appellant had been properly notified of the June 2011 VA examination.  In view of the absence of a letter in the claims file notifying him of the date, time and place of examination, the Board finds that another remand is required to again schedule him for a VA examination and this time for the notice of the examination to be associated with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Kyhn v. Shinseki, 716 F. 3d 572 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of any current psychiatric disorder.  All necessary tests should be conducted.

Timely notice of the VA examination containing notice of 38 C.F.R. § 3.655 must be mailed to the Veteran's last address of record and a copy of that notice must be placed in the claims file. 

The claims file must be sent to the examiner for review.

The examiner should first clearly identify all current psychiatric disabilities.  With respect to each diagnosed disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability is related to the Veteran's psychiatric symptoms or anything else in service.

The relationship between any current psychiatric disability and the Veteran's past alcohol abuse should be addressed.

A complete rational should accompany any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran, and give him an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



